Citation Nr: 1631664	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  16-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for PTSD and assigned a 50 percent rating.  

In March 2015 the Board remanded the question of entitlement to payment of medical expenses.  That claim was adjudicated by a different agency of original jurisdiction and it is the subject of a separate decision issued on a different date.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Prior to January 13, 2014, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2. From January 13, 2014, onward, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.


CONCLUSIONS OF LAW

1. Prior to January 13, 2014, the criteria for entitlement to a rating in excess of 50 percent for posttraumatic stress disorder were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2. Since January 13, 2014 the criteria for entitlement to a 70 percent rating for posttraumatic stress disorder, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned where there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsession rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Global assessments of functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a  flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.

The global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) the global assessment of functioning scale was removed While VA is now required to apply concepts and principles set forth in DSM-5, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it at the time of the change.  79 Fed. Reg. 45094 (Aug. 4, 2014).).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

In September 2002, at a follow-up appointment for insomnia, the physician noted that the Veteran was alert and oriented to time, place, and person.  He was diagnosed with insomnia.

During a follow-up appointment for a chronic illness in May 2011, the Veteran's doctor noted that since emergency surgery in April 2011, the Veteran reported a depressed mood, which he believed would improve when he was able to return to normal activities.  The Veteran denied suicidal ideation, and had a negative depression screen.

In July 2013, the Veteran had a positive screen for anxiety and PTSD.  He also underwent an initial mental health assessment.  At the appointment, the Veteran reported becoming angry easily, yelling, and pushing doors, while later regretting acting out in anger and feeling guilty.  He also reported trouble sleeping, and intrusive images of caskets related to Vietnam.  The Veteran also reported drinking two large glasses of wine a night, and occasional mixed drinks.  The physician that the Veteran had anger issues and a history of impulsivity and substance abuse.  He denied homicidal urges or intent.  At the examination, the Veteran was guarded, and very reluctant to answer questions about alcohol and firearms.  He showed reluctance to get involved in PTSD treatment, and stated that he did not like to think of himself as a person with mental health problems.  He had an anxious mood with congruent affect, linear and goal-directed thoughts,  There was no evidence of delusions, and he was fully oriented with intact memory, judgment, and insight.  He was assigned a global assessment of functioning score of 55.

In August 2013, the Veteran began psychotherapy treatment.  He reported concern that he was not communicating his symptoms properly, and anxiety over his application for service connection for PTSD.  At one appointment, he reported drinking alcohol to cope with pain and stress, including six glasses of wine on one Saturday, then taking the next day off drinking.  The Veteran also indicated that he enjoyed going on cruises, socializing and making friends, and had been on over 50 of them.  He noted that his anxiety was minimal when on a cruise, but reported that family and business issues caused anxiety.  The Veteran's psychotherapist noted that he had irritability and would lose his temper, but the anger manifested mostly verbally, not physically.  

At another appointment in August 2013, the Veteran's physician noted that he occasionally experienced recurrent and intrusive thoughts of war, frightening dreams, and flashbacks.  The Veteran also reported difficulty sleeping, outbursts of anger, hypervigilance, and an exaggerated startle response.  The Veteran denied depressive symptoms and homicidal ideation.  He stated that he struggled with failure to control aggressive impulses, and got angry, loud, and belligerent easily; he reported that he used to throw and kick things and get physical with items and persons.  At this appointment, the Veteran was assigned a global assessment of functioning score of 45.

At a January 2014 psychotherapy appointment, the Veteran reported irritability.  He indicated that he drank two to four glasses of wine daily, with occasional hard liquor, and that he knew he drank too much, but refused to cut back.  He also reported mood issues since retiring, including feeling isolated on a cruise.  He reported chronic anger, which included breaking small items occasionally, and indicated that he felt negative toward family members at times.  He reported passive thoughts of suicide, but no homicidal thoughts or plans.

At a February 2014 appointment, the Veteran indicated that he invited new friends to his ranch, and enjoyed spending time with his grandchildren.  He also reported that a visit with a friend from Vietnam brought up upsetting memories, but did not cause nightmares or other issues.  He continued to drink alcohol most evenings.  He indicated that he did not want ongoing psychotherapy.

Generally across this psychotherapy treatment from August 2013 to February 2014, the Veteran was alert and oriented, with an anxious or dysphoric mood and congruent affect.  Insight and judgment fluctuated from fair to good to poor to limited.  There was no evidence of psychosis, thought disorder, or hallucination, and no suicidal or homicidal ideation or plan.  He was assigned global assessment of functioning scores of 58-60.

In April 2014, W.J.A., Psy.D, performed a psychological evaluation of the Veteran.  The Veteran described an "all right" marital relationship that involved a lot of "give and take."  He noted that she left the relationship once, but returned.  The Veteran once held the handle of a door to prevent his wife from leaving, and early in their relationship, they threw objects during arguments.  The Veteran's wife described him as controlling.  The Veteran indicated that he had a good relationship with his children, and his wife described the family as "close-knit."  The Veteran reported drinking three to four glasses of wine per night.

In the same evaluation, Dr. W.J.A. noted complaints of recurrent intrusive thoughts about four to five times per week, with flashbacks occurring less often over time, and occasional nightmares.  The Veteran reported intensive effort to avoid thoughts, feelings, conversations, activities, places, and people associated with traumatic experiences, and was unable to recall important aspects of the trauma.  The Veteran also showed a markedly diminished interest in participating in social activity, and reported feelings of detachment or estrangement from others.  He showed restricted affect, and changes in expectations associated with a sense of a foreshortened future.  The Veteran reported insomnia and trouble with irritability and angry outbursts.  Dr. W.J.A. noted concentration problems, hypervigilance, and exaggerated startle responses, as well as fatigue and loss of energy, feelings of worthlessness and guilt, and cognitive difficulties.  Dr. W.J.A. noted complaints of recurrent thoughts of death, including suicidal ideation, and a history of at least one suicidal gesture, characterized by locking himself into his garage and turning on the car.  He noted means, but not time frame or intent.  Dr. W.J.A. also indicated that the Veteran had homicidality directed toward his former son-in-law, though means, plans, time frame, and intent were denied.  The Veteran showed an anxious mood and blunted affect, and was oriented to person, place, and time.  His concentration, judgment, and insight fell below normal limits, but his memory was intact.  Dr. W.J.A. assigned a global assessment of functioning score of 43.

In June 2014, the Veteran underwent a VA examination, and was diagnosed with PTSD and alcohol use disorder, but the examiner noted that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The Veteran showed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Examination revealed a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran was oriented to all spheres, with affect congruent with mood and symptoms, with grossly intact insight and judgment, and no active suicidal ideation.

In September 2014, Dr. W.J.A. wrote an update on the Veteran's condition.  The Veteran reported ongoing difficulties with anger control and irritability, including an altercation in which the Veteran later admitted he was in the wrong in some way.  The Veteran was noted to experience depression and to have an ongoing exaggerated startle response.  The Veteran continued drinking four to six ounces of vodka per day, as well as three to four glasses of wine.  His relationship with his wife was described as "all right," noting that they had "forced through" difficulties.  The Veteran reported difficulties in focus and concentration.  The Veteran was oriented to time, place, and person, with intact memory.  Judgment and insight were below the normal limits.  Dr. W.J.A. noted that the Veteran continued to display passive thoughts of suicide, in which he felt as if it might be better if he did not awaken, and passive homicidal ideation toward his former son-in-law, but he did not have specific means, plans, time frame, or intent for either.  He was assigned a global assessment of functioning of 45.

In May 2015, Dr. W.J.A. noted that the Veteran appeared worried about seeking mental health services.  The Veteran described a recent incident where he had driven to his daughter's house after consuming two glasses of wine, to find her former husband and the police.  He was arrested for refusing to take a breathalyzer test.  Dr. W.J.A. taught the Veteran a breathing technique to manage anxiety, and assigned a global assessment of functioning score of 45.

Based on the foregoing the Board finds that the prior to January 13, 2014, the evidence preponderated against entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.  While the appellant showed evidence of anxiety, a dysphoric mood, mild memory impairment, anger issues, and some difficulty with social relationships, the manifestations of these disorders did not warrant an increased rating.  The evidence did not reveal signs of suicidal ideation, obsession rituals which interfered with routine activities, or illogical speech.  While the appellant did break things when angry, there was no evidence of periods of violence, neglect of personal appearance, or an inability to establish and maintain effective social relationships.  Indeed, in August 2013 the appellant reported that he had been on 50 cruises and that he enjoyed going on such trips to socialize and make friends.  

Since January 13, 2014, however, the Veteran's disability picture more closely resembles the criteria for a 70 percent disability rating.  In January 2014 the report complaints of occasional suicidal ideation with one passive attempt, deficiencies in concentration, continuous anxiety, impaired impulse control with periods of violence toward objects, and difficulty in adapting to stressful circumstances.  While there were times when the appellant's disorder was not as severe as a 70 percent rating reflects, the Board will resolve reasonable doubt in his favor and grant the benefit effective from January 13, 2014.

At no time since January 13, 2014, has the Veteran's disability picture due to posttraumatic stress disorder more accurately been represented by the criteria for total occupational and social impairment.  The Veteran shows only mild impairment in communication, intact thought processes, close family and other relationships, and he is consistently orientated to time and place.  The Veteran's behavior is not grossly inappropriate, and he shows social functioning in his enjoyment of cruises and bonds with his children.  Therefore, his disability picture is more accurately represented by the criteria for a 70 percent rating.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in Diagnostic Code 9411.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's posttraumatic stress disorder, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

While under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced, in the case at hand, following the application of the benefit of the doubt doctrine under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities which have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See also Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

When entitlement to a total disability rating based on individual unemployability under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A claim for individual unemployment is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the evidence does not show that the Veteran's PTSD has caused unemployability.  Though the Veteran stopped working as a barber in 2011, the evidence of record indicates it was related to residuals of a non-service-connected back surgery, not due to the Veteran's current service-connected conditions of PTSD, hearing loss, tinnitus, and hemorrhoids.  The evidence of record does not support a finding that any of these service-connected conditions, individually or combined, cause the Veteran to be incapable of gainful employment.  Because there is no evidence of unemployability due to service-connected conditions, further consideration of entitlement to a total disability rating is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Entitlement to a schedular evaluation in excess of 50 percent for posttraumatic stress disorder, prior to January 13, 2014, is denied.

Entitlement to a scheduler evaluation of 70 percent, but no higher, for posttraumatic 

stress disorder, since January 13, 2014, is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


